Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 3 January 2022 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be placed on the examiner.  This is not found persuasive because the Office already considered that the additional invention was an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 January 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roubal et al. (US 2009/0230076) (Roubal).
	Roubal discloses a polymeric container comprising; a base 20; a body 18 extending from the base; and a finish (neck 12) defining an opening through which a product can pass into, and out of, an internal volume of the container defined at least in part by the body; finish threads 14 at an outer surface of the finish that are configured to cooperate with closure threads of a closure to secure the closure to the finish, the finish is devoid of a support flange; a tamper lip (transfer bead 22) extending from the outer surface of the finish, the tamper lip configured to cooperate with a tamper band of the closure, during blow molding of the polymeric container from a preform the preform is supported by the tamper lip; a recess (where the dimension D2 is shown in Fig. 1) below the tamper lip that retains the tamper band below the tamper lip when the closure is removed from cooperation with the finish; and a gripper ring (ring between tamper lip and threads) between the finish threads and the tamper lip, the gripper ring configured to cooperate with a gripper for grasping the finish.


    PNG
    media_image1.png
    960
    610
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roubal in view of Montgomery (US 7694835).
Roubal discloses an upper portion of the outer surface of the finish (above the gripper ring) and a lower portion of the outer surface of the finish (below the gripper ring) and although it appears that the upper portion and lower portion are equidistant from the radial center of the finish there is no effective statement of this and drawings can’t be relied upon for dimensional limitations.  The radial center of the finish is not effectively defined.  The radial center of the finish could be a center axis of the finish or a volume representing the internal passage of the finish.  Montgomery supplies the missing teaching because Montgomery states that the neck has a substantially vertical sidewall of a constant thickness as stated in the second sentence of the abstract which would place all portions of the outer surface of the finish which are not threads at an equal distance from the radial center of the finish.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the dimensions of the finish such that all portions of the outer surface not part of a thread, ring, rib or lip to be equidistant from the radial center of the finish to provide a uniform outer surface with no surface discontinuities or tapers which allows for a closure to rotate or slide upon the outer surface of the finish in a smooth unobstructed manner.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roubal in view of de Cleir et al. (US 2017/0210503) (de Cleir).
Roubal discloses the invention except for dimensions of the finish and particularly, the diameter which would accommodate a closure that has a diameter of 18 mm to 43 mm.  de Cleir teaches a finish and discloses diameters of the finish as shown in Fig. 1 and discussed in paragraph [13] having a “T dimension (thread outside of the diameter) of 22 mm (nominal).”  The 22 mm dimension would be compatible with a closure that has a diameter of 18 mm to 43 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the dimensions of the finish such that the outer diameter of the finish threads is 22 mm to fit a closure of a specified diameter of 18 mm to 43 mm so that the closure size corresponds to the finish size and the parts are compatible and function properly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733